UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4245
HWAN CHUN SOK,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-182)

                   Submitted: February 28, 2003

                      Decided: March 13, 2003

   Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David B. Freedman, WHITE & CRUMPLER, Winston-Salem, North
Carolina, for Appellant. Anna Mills Wagoner, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. SOK
                              OPINION

PER CURIAM:

   Hwan Chun Sok pled guilty pursuant to a plea agreement to six
counts of trafficking in counterfeit trademark goods in violation of 18
U.S.C. § 2320 (2000). On appeal, Sok raises two claims: (1) the dis-
trict court improperly increased his offense level by five levels for
trafficking in counterfeit goods with a value exceeding $40,000, see
U.S. Sentencing Guidelines Manual § 2F1.1(b)(1)(F) (2000); and (2)
he should be permitted to withdraw his guilty plea.* Finding these
contentions meritless, we affirm Sok’s plea and sentence.

   As to his first claim, Sok did not file objections to the Presentence
Report and did not object at sentencing. Accordingly, our review is
for plain error. United States v. Olano, 507 U.S. 725, 731-32 (1993).
Sok fails to establish any error at all, much less plain error. Neither
the Government nor the district court were obligated to inform Sok
of the alleged value of the counterfeit goods because the value of the
goods is not an element of the offenses for which Sok was indicted.
Rather, value was a factor that enhanced Sok’s sentence under the
Sentencing Guidelines. The district court explained each element of
the offense that the Government was required to prove beyond a rea-
sonable doubt, and Sok acknowledged he understood. The court did
not plainly err by not informing Sok of a factor that could enhance
his sentence.

   Sok also claims he should be allowed to withdraw his plea. Essen-
tially, he claims that certain exchanges with the court at sentencing
indicate that he may have been unaware of the criminality of his
offense when he entered his guilty plea. This contention is baseless.
Sok freely admitted his guilt at both the guilty plea and sentencing
hearings and acknowledged that he understood the nature of his
offenses and the elements of his crimes.

  *The district court appropriately did not take action on the motion
because it lacked jurisdiction to entertain the motion after sentencing.
See Fed. R. Crim. P. 32(e).
                       UNITED STATES v. SOK                        3
  Accordingly, we affirm Sok’s guilty plea and sentence. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED